--------------------------------------------------------------------------------

Exhibit 10.49
[logo.jpg]

 
Sprint Nextel
Jeff D. Hallock
 
6480 Sprint Parkway
VP, National Channels
 
KSOPHMO510-5A275
   
Overland Park, KS 66251
   
Phone: (913) 735-1051 Fax 913-523-0021
 

 
June 27th, 2011


Via Fax to 540-984-8192 and Email:
chris.french@emp.shentel.com
earle.mackenzie@emp.shentel.com
willy.pirtel@emp.shentel.com
ann.flowers@emp.shentel.com


Shenandoah Personal Communications Company
500 Shentel Way
Post Office Box 459
Edinburg, Virgina 22824-0459
Attention: Christopher French


Re: Sprint PCS Management Agreement dated November 5, 1999 between Sprint PCS
and Shenandoah Personal Communications Company (“Shentel”) ( as amended, the
“Management Agreement”); Dual Mode (3G/4G) Distribution Agreement, dated March
15th, 2010, (“3G/4G) Distribution Agreement”)


Dear Chris:


Please be advised that Sprint PCS and Clearwire Communications, LLC
(“Clearwire”) have finalized an agreement setting forth, among other terms, the
amounts Sprint PCS will pay to Clearwire for usage of the 4G Network by 3G/4G
subscribers in Shentel’s Service Area. Sprint PCS agreement with Clearwire
impacts the Management Agreement and related agreements as discussed in more
detail below.


The purpose of this letter is to (i) notify Shentel of an adjustment of the
3G/4G fee pursuant to Section 10.2.7.2 of the Management Agreement; (ii) propose
application of the modified 3G/4G Fee and other terms to sales of certain 3G/4G
devices which are currently authorized by letter agreements; and (iii) propose
application of the modified 3G/4G Fee and other terms for future 3G/4G devices
that may be authorized by Sprint PCS.


Unless otherwise provided, capitalized terms used in this letter will have the
same meaning as defined in the Management Agreement.


3G/4G Fee under Management Agreement


Addendum X to the Management Agreement dated March 15th, 2010 (“Addendum X) sets
forth in section 10.2.7.2 the – “3G/4G Fee”. The 3G/4G Fee is the monthly fee
paid by Shentel for each 3G/4G subscriber in the Service Area to compensate
Sprint PCs for the costs that Sprint PCS must pay to Clearwire when a Sprint PCS
customer with a 3G/4G device uses the 4G Network. Addendum X provides that the
3G/4G Fee will be adjusted as necessary at three month intervals beginning
January 1, 2011 to be equal to the estimated monthly average expense per
subscriber that Sprint PCs will pay to Clearwire for usage of the 4G Network
3G/4G subscribers in Shentel’s Service Area. In view of its agreement with
Clearwire, Sprint PCs is now able to estimate its monthly expense payable to
Clearwire as contemplated by Addendum X. The next date for potential adjustment
of the 3G/4G Fee is July 1, 2011.
 
 
1

--------------------------------------------------------------------------------

 


Accordingly, beginning July 1, 2011, the 3G/4G Fee will be updated and applied
as follows. Affiliate will pay to Sprint PCS the 3G/4G Fee for 4G data traffic
generated by each 3G/4G subscriber in the affiliate’s Service Area to compensate
Sprint PCs for the Fee that Sprint PCs must pay to Clearwire when a Sprint PCs
customer uses theWiMax 4G network. The 3G/4G Fee is a blended rate per MB with
$1.00 minimum for each subscriber with a 3G/4G capable device activated with any
service plan, with or without any 4G data traffic. The number of 3G/4G
subscribers for each billed month will be determined at the end of each month.
The rate will be equal to the monthly blended rate that Clearwire assigns to
Sprint PCS’s total usage based on tiered volume pricing. The tier schedule rates
will be updated each three-month period to be equal to the rates that Sprint PCS
will pay to Clearwire for usage of the WiMax 4G Network by 3G/4G subscribers in
Affiliate’s Service area (regardless of whether the usage is inside or outside
of the Service Area. The next quarterly update will occur, if applicable,
effective on October 1, 2011.

Additional 3G/4G capable devices
 
To date addendum X has applied by its express terms to data only devices which
are listed on Exhibit “A” of the 3G/4G Distribution Agreement. Sprint PCS has
additionally authorized by separate letter agreements Shentel’s sale of the
following 3G/4G devices: HTC EVOtm 3D (collectively, the “Letter Agreements”).
The Letter Agreement established temporary terms for sale of the designated
devices consistent with the terms of Addendum X and the Distribution Agreement
pending an offering of final terms by Sprint PCs based upon Sprint PCS’s final
agreement with Clearwire.


Now that Sprint PCS’s agreement with Clearwire has been finalized, Spirnt PCS
proposes that the devices authorized by the letter Agreements may be sold under
the following terms:


1.          Current rates would continue to apply until July 1, 2011.


2.          Effective July 1, 2011, the ten current 3G/4G Fee and other terms
and conditions set for th in Addendum X to the Management Agreement will apply
to all current 3G/4G capable devices authorized pursuant to the letter
Agreements and to any additional or future devices authorized by Sprint PCs
pursuant to the applicable inventory order form. The effect of this change will
be to apply the 3G/4G Fee to WiMax usage generated via any 3G/4G capable device
authorized by Sprint PCS. These terms are inclusive of current and future
devices authorized by Spriint PCs with embedded 3G/4G data connection components
(excluding Machine to Machine (“M2M) devices). The basis for this change is the
fact that the fee will be applied equally to all usage independent of the device
used to generate the usage. The rate is subject to future adjustment as provided
in Section 10.2.7.2 of Addendum X.
 
 
2

--------------------------------------------------------------------------------

 


Due to the unique nature of M2M revenues and device management, Addendum X does
not apply to M2M devices. Terms for machine to machine business activity in
affiliate territories will be defined in a future agreement.


3          Nothing herein authorizes Shentel to sell future devices that operate
solely on the 4G Network. Such devices will be considered individually and, if
authorized, will governed by a separate letter agreement.


4          Additionally, upon Shentel’s acceptance of this letter:


(a)           The terms of the Letter Agreements will be deemed to expire
effective July 1, 2011;


(b)           Sprint PCS and Shentel agree to modify section 18.7 of the 3G/4G
Distribution Agreement titled, “Products” to: (i) associate the 3G/4G Fees as
provided in Addendum X and Section A above to 3G/4G capable devices approved by
Sprint PCs (no longer data only devices listed in Exhibit A); to authorize the
management of available devices.


5.         Shentel and Sprint PCS agree and acknowledge that an effect of
expanding the definition of “Product” in section 18.7 of the Distribution
Agreement will be to eliminate the use of Exhibit A of the Distribution
Agreement. Management  of any 3G/4G devices available to be sold in Shentel’s
territory will be accomplished through the inventory order form and will be
subject to Addendum X of the management Agreement, including Section 3.1.3. This
process is consistent with the management of all CDMA devices available to be
sold in Shentel’s territories. Sprint PCS and Shentel will execute an amendment
to modify the Distribution Agreement as contemplated in this letter.


Pursuant to the Letter Agreements, Shentel has 30 days from the date of this
letter to acknowledge acceptance of the terms outlined herein for continued sale
of the devices authorized in the Letter Agreements. If Shentel elects to reject
the offered terms, the terms of the Letter Agreement will govern the rights and
obligations of the parties with respect to the affected devices associated with
the expiration of the Letter Agreements.


If you are in agreement with the terms of this letter, please sign below and
return this letter to me at the above address.
 
 
3

--------------------------------------------------------------------------------

 
 

  SPRINT SPECTRUM L.P.   By: /s/ Jeff Hallock     Name:  Jeff Hallock     Title:
VP, National Channels             WIRELESSCO, L.P.   By: /s/ Jeff Hallock    
Name: Jeff Hallock     Title: VP, National Channels             APC PCS, LLC  
By: /s/ Jeff Hallock     Name: Jeff Hallock     Title: VP, National Channels    
        PHILLIECO, L.P.   By: /s/ Jeff Hallock     Name: Jeff Hallock     Title:
VP, National Channels             SPRINT COMMUNICATIONS COMPANY L.P.   By: /s/
Jeff Hallock     Name: Jeff Hallock     Title: VP, National Channels            
NEXTEL COMMUNICATIONS, INC.   By: /s/ Jeff Hallock     Name: Jeff Hallock    
Title: VP, National Channels  

 
Cc:      Sprint Law Department
KSOPHT0101-Z2020
6391 Sprint Parkway
Overland Park, KS 66251
Attn: John Chapman


ACCEPTED AND AGREED AS OF
THE DATE FIRST WRITTEN ABOVE:
 

  SHENANDOAH PERSONAL COMMUNICATIONS COMPANY     By:       Name:       Title:  
 

 
 
4

--------------------------------------------------------------------------------